DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0147532, “Nam”) in view of Park et al. (US 2017/0285780, “Park”).
Regarding claims 1 and 14, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]).	Nam fails to specifically teach the inclusion of a quarter waveplate as the retardation film. However, in the same field of endeavor of optical films for use in display devices ([0004], [0063]), Park teaches the inclusion of a quarter waveplate (e.g., Park [0063], [0064]) and teaches that the inclusion of such a plate improves viewing angle compensation, color sensitive improvement, light leakage prevention, and color control of the display ([0063], [0064]). It therefore would have been obvious to the ordinarily skilled artisan to have included a quarter waveplate depending on the desired and necessary optical requirements of the display and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]).
Claims 2-7, 10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park as applied to claims 1 and 14, above, and further in view of Hirai et al. (US 2013/0177748, “Hirai”).
Regarding claims 2 and 15, modified Nam fails to specifically teach that the adhesive member is made of a polyurethane based material. In the same field of endeavor of adhesive for use in optical applications ([0009]), Hirai teaches a pressure sensitive adhesive layer that may also act as a high-elasticity layer ([0054]) and that may be made of a urethane based resin ([0054]) in order to prevent and control any curling within the window member structure ([0056], [0057]). It therefore would have been obvious to have used the adhesive member of Hirai for that of modified Nam and to have adjusted it accordingly in order to prevent and control any curling within the window member structure ([0056], [0057]).
Regarding claims 3 and 16, modified Nam (Hirai) additionally teaches that the thickness of the adhesive member layer may be on the range of from 1 to about 100 micrometers (Hirai, [0055]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 4 and 17, modified Nam (Hirai) additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 10 MPa (or less than 0.01 GPa, see Hirai,  [0054]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 5 and 18, Nam additionally teaches that the adhesive member is applied to the underside of the window member (see Fig. 5, WM layer having AM layer underneath). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 6 and 19, Nam additionally teaches that the retardation layer or optical layer may be applied on the rear surface of the adhesive member (see Fig. 5, LF layer applied underneath the uppermost AM layer). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 7 and 20, modified Nam additionally teaches the inclusion of a positive c plate (e.g., Park [0064]) and the inclusion of such a plate underneath an additional retardation film would have been obvious to the ordinarily skilled artisan depending on the desired and necessary optical requirements of the display  and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]). 
Regarding claim 10, Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park as applied to claim 1, above, and further in view of Huh et al. (US 2014/0168580, “Huh”).
Regarding claims 8 and 9, while modified Nam teaches the inclusion of adhesive members, Nam fails to teach the thickness and tensile modulus of the adhesive member. In the same field of endeavor of pressure sensitive adhesives for use in optical members ([0007]), Huh teaches an acrylic pressure sensitive adhesive (e.g., [0108], [0106]), having a thickness of from 10 to 80 micrometers ([0103]) and a tensile modulus of up to 1 GPa ([0100]). Huh teaches that such an adhesive composition may contribute to durability, workability, improved optical characteristics, and light leakage prevention (e.g., [0106]). It therefore would have been obvious to have substituted or used the pressure sensitive adhesive of Huh for that of Nam for the benefit of its good durability, workability, improved optical characteristics, and light leakage prevention (e.g., [0106]).	The Examiner additionally notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami et al. (US 2016/0109632, “Takegami”).
Regarding claim 11, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]). Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).	Nam fails to teach that the retardation layer is a high-retardation layer. In the same field of 
Regarding claim 12, modified Nam (Takegami) teaches that the film may be a cyclic olefin resin (Takegami, [0038]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami as applied to claims 12, above, and further in view of Inoue et al. (US 2013/0050614, “Inoue”).
Regarding claim 13, while modified Nam (Takegami) teaches that the film may have a thickness of from less than 100 micrometers (Takegami, [0032]), modified Nam fails to teach that the optical film has a tensile modulus on the range of from 1 to 5 GPa. In the same field of endeavor of optical films for use in display devices ([0005]), Inoue teaches a cyclic olefin film having a thickness reading on that presently claimed and a tensile modulus of 3 to 8 GPa ([0082] – [0086]) and teaches that such a tensile modulus is useful in reducing any contraction of an adjacent polarizing film ([0086]). It therefore would have been obvious to have adjusted the tensile modulus of the retardation layer of modified Nam to within the range of from 3 to 8 GPa in order for the film to be useful in reducing any contraction of an adjacent polarizing film ([0086]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782